Title: From George Washington to Major General Nathanael Greene, 16 February 1778
From: Washington, George
To: Greene, Nathanael



Sir.
Head Quarters [Valley Forge] 16 Feby 1778.

I have received your Letter of yesterday and have given instructions to the Quarter Master to supply your demand of Waggons, by sending forward as many as can be spared from the Camp and pressed in the neighborhood—however I would not have your exertions abated, by a Reliance on Success in this quarter.
As it is impossible to secure the Hay on the Jersey Shore, for our own use it is certainly advisable to destroy it that the Enemy may derive no

benefit from it; and the sooner Colonel Butler effects this business the better—An Express has been sent to Colonel Cox on the subject you mention. I am with great regard Sir Yr most obed. Serv.

G. W——n


P.S. If there is any good reason to believe that the Inhabitants have Carriages & with hold them, make severe examples of a few to deter others—our present wants will justifie any measures you can take.


G.W.
